DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 25 March 2021 has been considered and entered. Accordingly, claims 1, 3-8, 10-15, and 17-20 are pending in this application. Claims 2, 9, and 16 are cancelled; claims 1, 4, 6-8, 11, 13-15, 18, and 20 are currently amended; claims 3, 5, 10, 12, 17, and 19 are original.
In view of Applicant’s amendments to the claims and telephonic authorization to further amend the claims via Examiner’s amendment, all rejections have been withdrawn.
Specification
Applicant’s amendments to the Specification have been considered and entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Wixted (Reg. No. 70,749) on 30 March 2021.


In the claims:


1. (Currently Amended)  A computer-implemented method, comprising:
receiving, by one or more processors, a first request to store a specific key to index pages of a database, wherein:
the request indicates that the specific key is to be stored to a specific leaf page in a key-ordered chain of the index pages;
the specific leaf page is in memory; and
there is insufficient room in the specific leaf page to store the specific key;
determining, by one or more processors, at least one sibling leaf page of the specific leaf page in the key-ordered chain, the specific leaf page and the at least one sibling leaf page forming a first set;
determining, by one or more processors, that there is enough room in the first set to store existing keys in the first set and the specific key; and
responsive to determining that there is enough room, storing, by one or more processors, the existing keys in the first set and the specific key to the first set by redistributing the existing keys in the first set and the specific key among the leaf pages of the first set such that, within the first set, a higher access frequency leaf page stores fewer keys than a lower access frequency leaf page.


receiving, by one or more processors, a second request to store a first key to index pages of the database, wherein the request indicates that the first key is to be stored to the specific leaf page; and
responsive to determining that there is not enough room in the leaf pages in the first set to store the existing keys in the leaf pages in the first set together with the first key:
splitting, by one or more processors, one leaf page in the first set into two leaf pages, the two leaf pages and the leaf pages excluding the one leaf page of the first set forming a second set; and
storing, by one or more processors, the existing keys in the leaf pages of the first set together with the first key by redistributing the existing keys in the leaf pages of the first set together with the first key among the leaf pages of the second set such that, within the second set, a higher access frequency leaf page stores fewer keys than a lower access frequency leaf page.

6. (Currently Amended)  The method of claim 1, further comprising:
receiving, by one or more processors, a second request to store a plurality of keys to index pages of a database, wherein:
the plurality of keys are to be stored into a plurality of leaf pages of the key-ordered chain of the index pages;

there is insufficient room in the first leaf page to store the first key;
determining, by one or more processors, at least one sibling leaf page of the first leaf page in the key-ordered chain, the first leaf page and the at least one sibling leaf page of the first leaf page forming a second set;
determining, by one or more processors, at least one key from the plurality of keys to be stored into a leaf page of a third set;
determining, by one or more processors, that there is enough room in the leaf pages of the third set to store existing keys in the leaf pages of the third set together with the at least one key; and
responsive to determining that there is enough room in the leaf pages in the third set to store the existing keys in the leaf pages of the third set together with the at least one key, storing, by one or more processors, the existing keys in the leaf pages of the third set together with the at least one key by redistributing the existing keys in the leaf pages of the third set together with the at least one key among the leaf pages of the third set such that, within the third set, a higher access frequency leaf page stores fewer keys than a lower access frequency leaf page.



prior to storing the plurality of keys into the plurality of leaf pages, sorting, by one or more processors, the plurality of keys based on key values; and
determining, by one or more processors, a key at a first position in the sorted keys to be the first key.

8. (Currently Amended)  A computer program product, comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to receive a first request to store a specific key to index pages of a database, wherein:
the request indicates that the specific key is to be stored to a specific leaf page in a key-ordered chain of the index pages;
the specific leaf page is in memory; and
there is insufficient room in the specific leaf page to store the specific key;
program instructions to determine at least one sibling leaf page of the specific leaf page in the key-ordered chain, the specific leaf page and the at least one sibling leaf page forming a first set;
program instructions to determine that there is enough room in the first set to store existing keys in the first set and the specific key; and
leaf page stores fewer keys than a lower access frequency leaf page.


11. (Currently Amended)  The computer program product of claim 8, further comprising:
program instructions, stored on the one or more computer readable storage media, to receive a second request to store a first key to index pages of the database, wherein the request indicates that the first key is to be stored to the specific leaf page; and
responsive to determining that there is not enough room in the leaf pages in the first set to store the existing keys in the leaf pages in the first set together with the first key:
program instructions, stored on the one or more computer readable storage media, to split one leaf page in the first set into two leaf pages, the two leaf pages and the leaf pages excluding the one leaf page of the first set forming a second set; and
program instructions, stored on the one or more computer readable storage media, to store the existing keys in the leaf pages of the first set together with the first key by redistributing the existing keys in the leaf pages of the first leaf page stores fewer keys than a lower access frequency leaf page.

13. (Currently Amended)  The computer program product of claim 8, further comprising:
program instructions, stored on the one or more computer readable storage media, to receive a second request to store a plurality of keys to index pages of a database, wherein:
the plurality of keys are to be stored into a plurality of leaf pages of the key-ordered chain of the index pages;
a first leaf page corresponding to a first key of the plurality of keys is in memory; and
there is insufficient room in the first leaf page to store the first key;
program instructions, stored on the one or more computer readable storage media, to determine at least one sibling leaf page of the first leaf page in the key-ordered chain, the first leaf page and the at least one sibling leaf page of the first leaf page forming a second set;
program instructions, stored on the one or more computer readable storage media, to determine at least one key from the plurality of keys to be stored into a leaf page of a third set;

responsive to determining that there is enough room in the leaf pages in the third set to store the existing keys in the leaf pages of the third set together with the at least one key, program instructions, stored on the one or more computer readable storage media, to store the existing keys in the leaf pages of the third set together with the at least one key by redistributing the existing keys in the leaf pages of the third set together with the at least one key among the leaf pages of the third set such that, within the third set, a higher access frequency leaf page stores fewer keys than a lower access frequency leaf page.

14. (Currently Amended)  The computer program product of claim 13, further comprising:
program instructions, stored on the one or more computer readable storage media, to, prior to storing the plurality of keys into the plurality of leaf pages, sort the plurality of keys based on key values; and
program instructions, stored on the one or more computer readable storage media, to determine a key at a first position in the sorted keys to be the first key. 



one or more computer processors, one or more readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive a first request to store a specific key to index pages of a database, wherein:
the request indicates that the specific key is to be stored to a specific leaf page in a key-ordered chain of the index pages;
the specific leaf page is in memory; and
there is insufficient room in the specific leaf page to store the specific key;
program instructions to determine at least one sibling leaf page of the specific leaf page in the key-ordered chain, the specific leaf page and the at least one sibling leaf page forming a first set;
program instructions to determine that there is enough room in the first set to store existing keys in the first set and the specific key; and
responsive to determining that there is enough room, program instructions to store the existing keys in the first set and the specific key to the first set by redistributing the existing keys in the first set and the specific key among the leaf pages of the first set such that, within the first set, a higher access frequency leaf page stores fewer keys than a lower access frequency leaf page.

18. (Currently Amended)  The computer system of claim 15, further comprising:
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to receive a second request to store a first key to index pages of the database, wherein the request indicates that the first key is to be stored to the specific leaf page; and
responsive to determining that there is not enough room in the leaf pages in the first set to store the existing keys in the leaf pages in the first set together with the first key:
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to split one leaf page in the first set into two leaf pages, the two leaf pages and the leaf pages excluding the one leaf page of the first set forming a second set; and
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to store the existing keys in the leaf pages of the first set together with the first key by redistributing the existing keys in the leaf pages of the first set together with the first key among the leaf pages of the second set such that, within the second set, a higher access frequency leaf page stores fewer keys than a lower access frequency leaf page.


20. (Currently Amended)  The computer system of claim 15, further comprising:
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to receive a second request to store a plurality of keys to index pages of a database, wherein:
the plurality of keys are to be stored into a plurality of leaf pages of the key-ordered chain of the index pages;
a first leaf page corresponding to a first key of the plurality of keys is in memory; and
there is insufficient room in the first leaf page to store the first key;
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to determine at least one sibling leaf page of the first leaf page in the key-ordered chain, the first leaf page and the at least one sibling leaf page of the first leaf page forming a second set;
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to determine at least one key from the plurality of keys to be stored into a leaf page of a third set;
program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to 
responsive to determining that there is enough room in the leaf pages in the third set to store the existing keys in the leaf pages of the third set together with the at least one key, program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to store the existing keys in the leaf pages of the third set together with the at least one key by redistributing the existing keys in the leaf pages of the third set together with the at least one key among the leaf pages of the third set such that, within the third set, a higher access frequency leaf page stores fewer keys than a lower access frequency leaf page.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bright (US 8,682,872 B2) discloses the features of claim 1, as set forth in the non-final rejection mailed 02/16/2021, except for redistributing the existing keys in the first set and the specific keys among the leaf pages of the first set “such that, within the first set, a higher access frequency leaf page stores fewer keys than a lower access frequency leaf page.”
Maxfield (US 7,299,243 B2) discloses managing key range free space via user defined key range free space variables which are referenced to a redistribution process and can control (Figs. 3b & 6; Abstract, Col. 5, Lines 28-50; Col. 6, Lines 1-10 and 45-67; Col. 7, Lines 1-15; Col. 12, Lines 21-25). While Maxfield redistributes keys among pages, and can do so taking into account free space parameters such that based on insert and/or update frequency, ranges of keys with higher insert frequency are stored with fewer keys, i.e. via more free space, than ranges of keys with fewer inserts, e.g. read-only data; Maxfield limits the determination based on insert and/or update activity and does not count accesses in general as does the claim which would thus include accesses, or reads, to data to determine the distribution, and does not count accesses specifically to a page and specifically to redistribute to the first set as claimed. Thus, when taken as a whole, the features of claim 1, and similarly claims 8 and 15 are not rendered obvious over the prior art.
	These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 3-7, 10-14, and 17-20 being definite, enabled by the specification, and further limiting to the independent claims 1, 8, and 15, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibamiya et al. (US 4,956,774 A) discloses estimating access frequency statistics for database keys.
Zhang et al. (CN 102929979 A) discloses locating pages in storage, and updating idle pages of free space ([0066], [0071], [0083]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JAMES E. RICHARDSON
Primary Examiner
Art Unit 2167



/James E Richardson/Primary Examiner, Art Unit 2167